Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                   No. 04-15-00712-CV

                     Sergio ALANIS, Sr. and Maria Guadalupe Alanis,
                                      Appellants

                                             v.

                                    Ana Lisa GARZA,
                                        Appellee

                 From the 381st Judicial District Court, Starr County, Texas
                                Trial Court No. DC-00-328
                      Honorable Federico Hinojosa, Judge Presiding

       BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE PULLIAM

        In accordance with this court’s opinion of this date, the trial court’s judgment is
REVERSED and the cause is REMANDED for further proceedings. Costs of appeal are assessed
against appellee, Ana Lisa Garza.

       SIGNED October 5, 2016.


                                              _____________________________
                                              Jason Pulliam, Justice